     Case: 3:19-cv-50229 Document #: 10 Filed: 10/16/19 Page 1 of 1 PageID #:27

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Western Division

Brenda K. Combs
                                   Plaintiff,
v.                                                      Case No.: 3:19−cv−50229
                                                        Honorable Philip G. Reinhard
National Recoveries, Inc.
                                   Defendant.



           WESTERN DIVISION ALTERNATIVE DISPUTE RESOLUTION
                             NOTIFICATION


         The Western Division of the Northern District of Illinois has an Alternative
Dispute Resolution (ADR) Program. Pursuant to the Local Rules on ADR for the Western
Division, counsel are hereby notified that they will be required to certify a number of
obligations when e−filing their proposed case management order. Counsel will need to
certify that their clients have read the Pamphlet governing the courts mediation program,
that counsel have discussed with their respective clients the available dispute resolution
options provided by the Court and private entities, and that counsel have given an
estimation of the fees and costs that would be associated with the litigation of this matter,
through trial, to their clients. Counsel are required to provide to their clients an estimate of
the fees and expenses reasonably expected to be incurred through an early successful
mediation. Counsel will be required to certify that they have discussed the available ADR
options with their clients and have considered how this case might benefit from those
options. The failure to comply with these requirements will result in sanctions. See Fed.
R. Civ. P. 16(c),(f). For questions on the ADR program, please email
adr@ilnd.uscourts.gov.
